Citation Nr: 1728608	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-05 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for status post right shoulder acromioclavicular (AC) joint separation prior to May 13, 2013, and in excess of 20 percent thereafter.

3.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar spine degenerative joint disease (DJD) prior to May 13, 2013, and in excess of 20 percent thereafter.

4.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

5.  Entitlement to an initial compensable rating for left ankle sprain with posttraumatic exostosis.

6.  Entitlement to an initial compensable rating for right knee patellofemoral pain syndrome prior to April 7, 2014, and in excess of 10 percent thereafter.

7.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome prior to April 7, 2014, and in excess of 10 percent thereafter.

8.  Entitlement to an initial compensable rating for anxiety disorder, not otherwise specified, prior to May 13, 2013.

9.  Entitlement to an initial compensable rating for scar on anterior right knee, secondary to incision and drainage of cellulitis, secondary to methicillin resistant staphylococcus aureus (MRSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Marine Corps from December 2004 to December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The appellant filed a timely Notice of Disagreement (NOD), received in March 2009.  Jurisdiction of the claim was transferred to the Cleveland, Ohio, RO.  A Statement of the Case (SOC) was issued in January 2010.  Supplemental Statements of the Case (SSOC) were issued in February 2011 and July 2013.  The appellant's VA Form 9 was received in February 2011.
The Board notes that entitlement to service connection for posttraumatic stress disorder (PTSD) was granted in a July 2013 rating decision, effective May 13, 2013.  The rating decision terminated the evaluation for anxiety disorder, effective May 13, 2013.  The Board notes that the issue of the propriety of the rating for PTSD is not before the Board.  The appellant and his representative have not argued otherwise.  See Scott v. McDonald, 789 F.3d 1375.

The issues of entitlement to an initial compensable rating for left ankle sprain with posttraumatic exostosis; entitlement to an initial compensable rating for right knee patellofemoral pain syndrome prior to April 7, 2014, and in excess of 10 percent thereafter; entitlement to an initial compensable rating for left knee patellofemoral syndrome prior to April 7, 2014, and in excess of 10 percent thereafter; and entitlement to an initial rating in excess of 10 percent for thoracolumbar spine degenerative joint disease (DJD) prior to May 13, 2013, and in excess of 20 percent thereafter; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant does not currently have a bilateral hearing loss disability for VA compensation purposes.

2.  For the entire period on appeal, the appellant's service-connected status post right shoulder AC joint separation was manifested by pain, limitation of motion, and dislocations, with no indication of ankylosis or impairment of the humerus, or limitation of motion to shoulder level or below.  

3.  The appellant is in receipt of a 10 percent rating for tinnitus and factors warranting extraschedular consideration for tinnitus are neither shown nor alleged.

4.  For the entire period on appeal, the appellant's anxiety disorder, not otherwise specified, has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but did not more nearly approximate occupational and social impairment with reduced reliability and productivity.

5.  The appellant's scar on anterior right knee, secondary to incision and drainage of cellulitis, secondary to methicillin resistant staphylococcus aureus is not unstable, painful, or at least six square inches in area.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The criteria for an initial rating of 20 percent, but no higher, for the entire period on appeal, for status post right shoulder AC joint separation, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5203 (2016).

3.  The appellant has been assigned the maximum schedular rating for tinnitus and the criteria for referral for an extraschedular rating for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.87 Diagnostic Code 6260 (2016

4.  The criteria for a disability rating of 30 percent, but no higher, for anxiety disorder, not otherwise specified, have been met or approximated for the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 U.S.C.A. §§ 4.7, 4.130, Diagnostic Code 9413 (West 2016). 

5.  The criteria for an initial compensable rating for scar on anterior right knee, secondary to incision and drainage of cellulitis, secondary to methicillin resistant staphylococcus aureus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  Notwithstanding the appellant's statement regarding the adequacy of the contracted examination discussed below, neither the appellant nor his representative has argued otherwise and the Board has identified no procedural deficiencies which would change the outcome of this decision.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); see also Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

With respect to the appellant's statement on his February 2011 VA Form 9, that he did not feel that he received an adequate examination from the contracted provider in August 2010, the Board notes that the appellant did not state why he felt that the examination was inadequate.  However, upon careful review of the examination report, the Board finds the report to be adequate.  The examiners who conducted the August 2010 examination noted the appellant's complaints and reports of symptoms.  The examination reports are not internally inconsistent; and well-reasoned rationales are provided for all opinions rendered.  


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


	B.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including sensorineural hearing loss (an organic disease of the nervous system), may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  


		i.  Hearing Loss

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94%.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

	C.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

      
		i.  Right Shoulder

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

In Correia v. McDonald, the Court held that 38 C.F.R. § 4.59 requires that, whenever possible, examinations of joints for rating purposes include testing in weight-bearing and nonweight-bearing, in passive and active motion, and, if possible, with the range of the opposite undamaged joint.  28 Vet. App. 158, 168-69 (2016).  Correia involved a lower extremity joint rating.  The Court declined to extend the holding to upper extremity rating cases.  Id. at 168 n 7.  

Because status post right shoulder AC joint separation does not have its own rating criteria, the RO has evaluated the appellant's disability by analogy to tenosynovitis, a closely-related disability.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5024, tenosynovitis is rated based on limitation of motion of the affected parts, as arthritis, degenerative.

In this case, the appellant's service-connected shoulder disability is evaluated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201, pertaining to limitation of motion of the arm.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.

As set forth in more detail below, the Board has considered the assignment of other diagnostic codes, but finds no more appropriate provision.  The appellant's medical history diagnosis and demonstrated symptomatology indicate that application of Diagnostic Code 5201 is appropriate and his symptoms of right shoulder pain, limitation of right arm motion, and functional loss have been contemplated in assigning the current ratings for his service-connected status post right shoulder AC joint separation under Diagnostic Code 5201.  There is no probative evidence indicating that the appellant's service-connected right shoulder disability is more closely analogous to another anatomic location or function described in the Rating Schedule, and he and his representative have not contended otherwise.

The rating criteria for evaluating disabilities of the shoulder, including Diagnostic Code 5201, distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. 4.69.  Because the record on appeal establishes that the appellant is right-handed, the criteria for rating disabilities of the major extremity are for application.

Under Diagnostic Code 5201, a 20 percent rating is assigned where motion of either arm is limited to the shoulder level.  A 30 percent rating requires that motion of the major arm be limited to midway between the side and shoulder level, and a maximum 40 percent rating requires limitation of motion of the major arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider reports of both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

Normal shoulder motion is defined as zero to 180 degrees of forward elevation (flexion), zero to 180 degrees from the side of the body out to the side (abduction), and zero to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.

		ii.  Tinnitus

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent tinnitus warrants a maximum 10 percent rating.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (holding that 38 C.F.R. § 4.25(b) and Diagnostic Code 6260 limit a veteran to a single disability for tinnitus, regardless of whether the tinnitus is unilateral or bilateral).
	
		iii.  Mental Disorders

Under the rating criteria for mental disorders, a noncompensable rating is warranted for a mental disability that has been formally diagnosed, but its symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, DC 9400.

A 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication.  Id.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In Maurehan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims held that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.
      
According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).

The Board notes that an interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  GAF scores have been removed from DSM-5.  The provisions of this interim final rule, however, do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14,308 (March 19, 2015).  

A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Lesser scores reflect increasingly severe levels of mental impairment.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130.  However, they are just one of many factors considered when determining the appropriate rating.

		iv.  Scars

Under Diagnostic Code 7801, scars (other than those of the head, face, or neck), that are deep or that cause limited motion are rated as follows: If the area or areas exceed 6 square inches (39 sq. cm.), a 10 percent rating is assigned.  If the area or areas exceed 12 inches (77 sq. cm.), a 20 percent rating is assigned.  

Under Diagnostic Code 7802, scars (other than those of the head, face, or neck), that are superficial and that do not cause limited motion are assigned a maximum 10 percent rating if the scar covers an area of 144 square inches (929 sq. cm.) or more.  

Under Diagnostic Code 7804, a maximum 10 percent rating is warranted for one or two scars which are unstable or painful, and, if both unstable and painful, and additional 10 percent is to be added.  38 C.F.R. § 4.118, Diagnostic Code 7804.


III.  Analysis

	A.  Entitlement to service connection for bilateral hearing loss.

Service treatment records include an October 2008 report of medical history for separation from active duty.  The appellant stated that he did not have, nor had he ever had, hearing loss, nor did he wear a hearing aid.  

In November 2008, the appellant underwent a contracted hearing examination.  The appellant was diagnosed with bilateral tinnitus.  Bilateral hearing loss could not be diagnosed because there was no pathology to render a diagnosis and the examination revealed no hearing problems.  The examiner concluded that there were no effects on the claimant's daily activities.  The pure tone audiometry test results are as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
0
LEFT
5
5
0
10
5

Speech recognition, performed with the Maryland CNC word list, was 100 percent in the right ear and 100 percent in the left ear.  

In an April 2013 clinical note, it is recorded that the appellant reported ringing in both ears frequently but does not have any trouble hearing without the ringing.  

As the appellant does not have a current hearing loss disability as defined by regulation, entitlement to service connection for bilateral hearing loss must be denied.  38 C.F.R. § 3.385.  


B.  Entitlement to an initial rating in excess of 10 percent for status post right shoulder AC joint separation prior to May 13, 2013, and in excess of 20 percent thereafter.

The appellant's October 2008 separation report of medical history is of record.  Complaints of shoulder pain were noted, however.

The appellant was afforded a contracted internal medicine examination in October 2008.  The contracted physician noted that there were no medical records available for review.  The appellant reported that his right shoulder pain was associated with stiffness, weakness, giving way, fatigability, and dislocation.  The pain was constant, aching, burning, and cramping, but the appellant denied radiating pain.  The appellant rated the pain as a 3 on a scale of 1 to 10.  The appellant noted that the pain was brought on by physical activities but it improved spontaneously.  The appellant was noted to be able to function without medication.  The appellant denied any functional impairment or periods of incapacitation related to his right shoulder.  Examination of the right shoulder revealed evidence of limited and painful motion.  There was evidence of widening acromioclavicular joint distance and mild asymmetry compared to the left shoulder.  There was no evidence of swelling, inflammation, heat, redness, effusion, drainage, abnormal movement, instability, or weakness.  Range of motion on active flexion was noted to be 160 degrees with pain; and movement against gravity was noted to be 160 degrees.  Range of motion on active abduction was 145 degrees with pain; and movement against gravity was 145 degrees.  Active external rotation was 90 degrees with pain; and movement against gravity was 90 degrees.  Active internal rotation was 80 degrees with pain; and movement against gravity was 80 degrees.  Range of motion of the right shoulder was noted to be limited by pain, but it was not limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  After repetitive motion, there was no additional limitation of motion.  Diagnostic studies of the right shoulder revealed no significant findings.  With respect to functional limitations, the contracted physician stated that the appellant should avoid using ladders, overhead reaching, and crawling.

The appellant was afforded a contracted examination in August 2010.  The appellant reported pain, weakness, fatigability, lack of endurance, flare-ups, and feeling popping in the shoulder with abduction.  Pain and mild restriction in range of motion was noted.  There was no ankylosis.  Range of motion testing revealed (1) forward flexion to be 155 degrees, and 140 degrees after repetitive-use testing; (2) abduction to be 130 degrees, and 134 degrees after repetitive-use testing; (3) external rotation to be 80 degrees, with no additional limitation after repetitive-use testing; and (4) internal rotation to be 80 degrees, with no additional limitation after repetitive-use testing.  Pain, fatigue, and weakness were present after range of motion testing, and pain, fatigue, weakness, and lack of endurance were present after repetitive-use testing.  There was no objective evidence of edema, effusion, instability, tenderness, redness, heat, or abnormal movement.  There was evidence of painful motion and guarding.  With respect to the effects on the appellant's usual occupation and daily activities, the contracted examiner stated that the right shoulder interferes with turning wrenches, lifting, and overhead work with the right hand.  The contracted physician stated that acromioclavicular joint space at the upper limit of normal is not considered degenerative joint disease, but instead reflects a prior history of acromioclavicular joint separation.

The appellant reported that his shoulder pain was better overall in May 2011.  He stated that he was very active and that his pain did not limit his activities much at all.  The appellant was not on any opioid medication at the time.  In April 2013, the appellant reported that his shoulder caused him ongoing pain.  

The appellant was afforded a VA examination for his right shoulder in May 2013.  The appellant's claims file was reviewed.  The appellant was diagnosed with status post right shoulder AC joint separation.  The appellant reported constant right shoulder pain.  He reported occasional dislocations which occurred once per year.  The last dislocation was eight months prior.  The appellant was noted to be right-hand dominant.  The appellant reported flare-ups a few times a week, which last for one to two days.  Right shoulder flexion was measured to be 90 degrees, and objective evidence of painful motion began at 50 degrees.  Right shoulder abduction was 90 degrees, and objective evidence of painful motion began at 50 degrees.  The appellant was able to perform repetitive-use testing and there was no additional limitation in range of motion after repetitive use. The appellant was noted to experience pain on movement and localized tenderness or pain on palpation.  There was no guarding of the right shoulder.  The appellant did not have ankylosis of the shoulder joint.  The appellant did not have an AC joint disorder or any other impairment of the clavicle or scapula.  There was no tenderness on palpation of the AC joint.  Degenerative or traumatic arthritis was not documented.  

A February 2009 X-ray of the right shoulder was noted.  The impression of the X-ray was a normal study; the osseous structures, their articulations, and surrounding soft tissues appeared normal.  An April 2009 MRI suggested minimally displaced chronic fracture of the distal aspect of the clavicle.  Mild diastases of the acromioclavicular joint were noted, although there was no separation in the cranial caudal dimension.  A follow-up MRI showed mild edema about the acromioclavicular joint where there appeared to be a minimally displaced healed fracture of the distal clavicle.  A small amount of fluid about the acromioclavicular joint was observed.  Residual diastases of approximately 11 mm. were noted.  There was no significant cranial caudal separation.  The supraspinatus and infraspinatus tendons were noted to be normal, as was the rotator cuff.  The long head of the biceps was within the intertubercular groove.  The anchor, labrum, subscapularis muscle, and tendon appeared normal.  There was no joint effusion.  The appellant's right shoulder disability was noted to impact his ability to work in that he reported that he works as a mechanic and has experienced difficulty using a wrench and changing oil.

The appellant was afforded a VA examination for his right shoulder in January 2016.  The claims file was reviewed.  The appellant was noted to have not had surgery for his right shoulder separation but continued to have pain.  The appellant reported flare-ups from excessive use, including too much movement of the right shoulder.  The appellant also stated that overhead work is painful.  The appellant reported using rest, ice, hot tub, a TENS unit, and aspirin due to flare-ups.  The appellant reported that there is always some baseline pain in the right shoulder.  Range of motion testing revealed flexion to 130 degrees, abduction to 110 degrees, external rotation to 70 degrees, and internal rotation to 60 degrees.  Range of motion itself contributes to functional loss due to pain.  There was no evidence of pain with weight-bearing.  There was objective evidence of localized tenderness on palpation of the AC joint.  There was objective evidence of crepitus.  

The appellant was able to perform repetitive use testing with at least three repetitions.  There was additional functional loss or range of motion after three repetitions due to pain.  After three repetitions, flexion was to 110 degrees, abduction was to 90 degrees, external rotation was to 50 degrees, and internal rotation was to 45 degrees.  Overhead work was noted to be painful.  There was no ankylosis.  A right rotator cuff disability was not suspected, nor was shoulder instability, dislocation, or labral pathology.  The appellant was noted to have right AC joint pain.  The clavicle or scapula condition does not affect range of motion of the shoulder joint.  There was tenderness on palpation of the AC joint on the right side.  The appellant was noted not to have loss of head, nonunion, or fibrous union of the humerus.  The appellant does not have malunion of the humerus with moderate or marked deformity.  It was noted that the appellant did not use any assistive devices.  

Imaging studies were performed in January 2016.  Degenerative or traumatic arthritis was not documented.  There was no radiographic change in appearance of the right shoulder since December 2013.  No displaced fracture or subluxation was identified.  The acromioclavicular and glenohumeral joints were radiographically within normal limits.  The impression was no evidence of acute bony abnormality or appreciable interval change.  The appellant's right shoulder disability was noted to impact his ability to work in that overhead work or repetitive work was painful with the right upper extremity.  The appellant works as a diesel mechanic and must perform overhead work, noting that he does most overhead work with his left hand because his right shoulder hurts.  

The Board notes the appellant's competent and credible reports of shoulder dislocations dating back to October 2008.  Thus, an initial rating of 20 percent for his right shoulder disability is warranted for the entire period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  The Board notes that 20 percent is the maximum rating available under Diagnostic Code 5203.  Although it is unclear whether the appellant's reported shoulder dislocations involved the humerus bone, the appellant stated that dislocations occur once per year, which is infrequent, and it is noted in the May 2013 examination report that there was no guarding of the shoulder.  Thus, if the appellant were instead rated under Diagnostic Code 5202, a rating in excess of 20 percent would not be warranted.

An evaluation in excess of 20 percent is not warranted for any portion of the period on appeal because there is no ankylosis, range of motion was not limited to midway between side and shoulder level, and there was no malunion of the humerus bone.

C.  Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.

In an April 2013 clinical note, it is recorded that the appellant reported ringing in both ears frequently but does not have any trouble hearing without the ringing.  

The appellant's service-connected bilateral tinnitus has been assigned the maximum schedular rating available from the effective date of the award of service connection.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether unilateral or bilateral).  Accordingly, no higher schedular evaluation is warranted.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1) (2016). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321 (b).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  In this case, the record does not show that the Veteran's tinnitus results in symptomatology not contemplated by the rating schedule in kind or degree.  Therefore, referral for extraschedular consideration is not warranted.  


D.  Entitlement to an initial compensable rating for anxiety disorder, not otherwise specified, prior to May 13, 2013. 

As noted above, the Board notes that entitlement to service connection for posttraumatic stress disorder (PTSD) was granted in a July 2013 rating decision, effective May 13, 2013.  The rating decision terminated the evaluation for anxiety disorder, effective May 13, 2013.  The Board notes that the issue of the propriety of the rating for PTSD is not before the Board.  The appellant and his representative have not argued otherwise.  See Scott v. McDonald, 789 F.3d 1375.  The Board notes that the appellant's PTSD was rated at 10 percent disabling, effective May 13, 2013, and 50 percent from February 19, 2014.

A mental health clinical note from September 2007 is of record.  The appellant reported worsening symptoms of depression, insomnia, dysphoric mood, decreased appetite, decreased motivation, and partial anhedonia.  He was assigned a GAF score of 65.  The appellant was placed on psychiatric medication and improvement was noted.  In his October 2008 separation examination report, the appellant denied having or ever having had nervous trouble of any sort, including anxiety or panic attacks, frequent trouble sleeping, depression or excessive worry, or attempted suicide.  However, he stated that he had received counseling and that he had been evaluated or treated for a mental condition.  

The appellant was afforded a contracted general psychiatric examination in October 2008, performed by a Board-Certified psychiatrist.  The psychiatrist stated that the appellant appeared to be a reasonable historian.  The appellant reported that he developed problems with anxiety and depression during active service when he started going through a divorce and was having trouble with his command in early 2007.  The appellant reported developing significant problems with irritability.  The appellant's mood was depressed and his motivation and energy were decreased.  The appellant reported insomnia with difficulty falling asleep, awakening in the middle of the night, and difficulty returning to sleep.  The appellant estimated he was only getting a couple of hours of sleep per night during that time.  The appellant reported that he also experienced a decrease in appetite, a decreased enjoyment in activities, and noted problems with concentration.  The appellant denied suicidal or homicidal ideation.  The appellant reported irritability and verbal outbursts; however, he would walk away before things got physical.  The appellant sought treatment and was prescribed medication.  The appellant reported that he noticed some improvement in concentration and irritability with the medication.  However, the appellant reported that he discontinued the medication recently due to his forthcoming discharge because he felt that he would be able to continue without medication after separation.  The psychiatrist noted that, while the appellant had improved significantly overall, he reported that he still experienced bad days on occasion, with decreased motivation.  On bad days, the appellant lets things go and may not complete his activities of daily living.  

The appellant reported that he initially experienced significant problems at work, feeling overwhelmed and that he could not get things done, and having problems with his command due to his irritability.  However, the appellant stated that he was doing fine at work currently as it was a low-stress position.  The appellant reported increased social activity recently, including having guests over to his home.  The appellant stated that he goes out less than in the past.  The appellant reported that, during his deployment to Iraq, he saw a little bit of combat and that there were a few pop shots while on convoys.  The appellant denied any close calls or IED attacks nearby.  The appellant reported being subject to indirect fire on occasion, but did not feel threatened.  The appellant reported seeing a couple of Iraqis be killed.  The appellant denied experiencing symptoms of posttraumatic stress disorder subsequent to his deployment.  The appellant reported that he was married briefly but divorced in 2007 due to marital problems which he attributed to his ex-wife's behavior.  The appellant reported experiencing occasional interference performing activities of daily living due to his symptoms.  The appellant stated that his significant problems at work have improved due to his current low-stress job and his treatment.  

Upon examination, the appellant was alert and oriented to person, place, time, and situation.  He was casually dressed and adequately neatly groomed.  Good eye contact was maintained.  The appellant's speech was normal in volume and rate, and was clear and spontaneous.  There was no significant increase or decrease in psychomotor activity and no repetitious activities were observed.  The appellant's mood was euthymic, his affect was full in range and normal in intensity, and his affect was appropriate to immediate thought content and was non-labile.  The appellant denied significant problems with concentration presently, but concentration problems were noted to interfere with functioning in the past.  Based on limited testing performed, and the interview, the psychiatrist opined that the appellant did not have significant problems with memory or concentration.  The appellant's thought was coherent, logical, and goal-directed.  There were no loose associations or flights of ideas.  The appellant's reality testing was intact throughout the interview.  There was no evidence of false perceptions or delusions, and there was no history of either.  Panic attacks, suspiciousness, and obsessional rituals were absent.  The appellant's judgment was intact.  His abstracting ability appeared to be fair.  The appellant was without suicidal or homicidal ideation and denied history of either.  The appellant presented with symptoms of anxiety and depression.  

The psychiatrist diagnosed the appellant with anxiety disorder, not otherwise specified.  The appellant reportedly responded to a combination of medication and therapy treatment.  The appellant continued to experience some difficulties, but noticed improvement with treatment.  The appellant recently discontinued his medication and experienced some increase in irritability with the discontinuation, which the psychiatrist noted was not uncommon.  The psychiatrist noted that the appellant had no alcohol or drug use disability and that he was capable of handling funds.  The appellant was noted to have occasional interference performing activities of daily living.  He had some difficulties with social relationships, although the psychiatrist stated that those difficulties appeared to be minimal at present.  The appellant had no difficulty understanding commands and posted no threat of persistent danger or injury to self or others.  The appellant's prognosis appeared to be good.  A GAF score of 67 was assigned.  

The appellant was also afforded a psychiatric evaluation in August 2010.  The appellant reported sleep disturbance, anxiety in crowds, flashbacks, and difficulties with intense angry feelings.  The appellant reported sleeping less than six hours three to four nights per week.  The examiner noted mild to moderate sleep disturbance, moderate anxiety, and severe flashbacks.  It was noted that the appellant had good relationships with family members and had three to four close friends who were like family to him.  The appellant's main leisure pursuit was noted to be associating with friends.  The rest of his time was spent going to school, studying, and working somewhere where he does not have to put up with anyone.  

Examination revealed no impairment of thought process or communication.  There were no delusions or hallucinations.  There was no inappropriate behavior.  There were no suicidal or homicidal thoughts or intent.  The appellant was noted to be able to maintain minimal personal hygiene and other basic activities of daily living.  The appellant was oriented to person, place, and time.  The appellant stated that his memory was poor, including not remembering dates.  The examiner noted that the appellant had difficulty remembering his personal history during the examination.  The appellant stated that his memory failed him frequently and this was moderately problematic.  The appellant stated that he will forget what he is supposed to do once in a while at work and that he gets sidetracked and will jump from one thing to another.  His memory difficulties did not affect his social functioning.  

The appellant did not have any obsessive or ritualistic behavior that interfered with routine activities.  The appellant did not have any irrelevant, illogical, or obscure speech patterns.  The appellant was noted to have depression but did not experience panic attacks.  The appellant stated he would feel depressed a couple of days per month, with mild symptoms, although it was noted that these feelings did not interfere with employment or social functioning.  The appellant's anxiety makes him avoid crowds and avoid staying in one place too long.  The appellant's anxiety was noted to not interfere with employment or social functioning, but it was noted to get annoying.  The appellant's sleep disturbance was noted not to interfere with his employment or social functioning because he is able to move around if he gets sleepy.  The appellant's sleep disturbance was noted to interfere with his schooling as he would fall asleep in class.  The examiner diagnosed the appellant with anxiety disorder, not otherwise specified.  A GAF score of 60 was assigned.  

An October 2011 clinical note documents the appellant's report that he tried hard not to think about traumatic events.  The appellant reported going out of his way to avoid situations that reminded him of traumatic events; being constantly on guard, watchful, or easily startled; and feeling numb or detached from others, activities, or surroundings.

An April 2013 clinical note is of record.  The appellant reported not sleeping and experiencing cold night sweats and night terrors.  The appellant stated that he wakes up soaked and feeling panicky "like I'm supposed to kill something."  The appellant reports feeling tired the day after an episode, and consuming a great deal of caffeine via coffee and soft drinks.  The appellant states that he has not fallen asleep at work during anything dangerous.  The appellant stated that he does not sit still or he would likely get sleepy.  The appellant reported that his father moved in with him and is supportive.  The appellant reported that he has been prescribed psychiatric medication previously but has not had any for three years.  The appellant denied suicidal ideation.  He stated that he was very "leave me alone," but was functional that way.  The appellant was prescribed psychiatric medication.

Upon weighing the evidence of record, the Board finds that the appellant's anxiety symptoms most closely approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks for the period on appeal.  The appellant was consistently assigned GAF scores in the 60s.  As noted above, a GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The appellant was noted to not complete activities of daily living on the occasions he was depressed.  Occasional interference with performing activities of daily living and some difficulties with social relationships were noted.  The appellant reported sleep disturbance and negative effects while going to school, such as falling asleep in class.  The appellant reported feeling detached and exhibited avoidance.

A rating of 50 percent is not warranted for any period on appeal because the preponderance of the evidence indicates that the appellant was able to maintain effective work and social relationships and the effects on his occupational tasks were only occasional.  Further, the appellant stated that his anxiety, mild depression, and sleep disturbance did not interfere with his employment or his social functioning.  Therefore, the evidence shows that his psychiatric disorder did not approximate the criteria for a 50 percent or higher rating during any part of the period on appeal.  


E.  Entitlement to an initial compensable rating for scar on anterior right knee, secondary to incision and drainage of cellulitis, secondary to methicillin resistant staphylococcus aureus (MRSA).

The appellant was afforded a contracted internal medicine examination in October 2008.  The contracted physician noted that there were no medical records available for review.  The appellant was noted to have had cellulitis with methicillin-resistant Staphylococcus aureus infection in the right knee.  Incision and drainage was required, which resulted in a residual scar.  The appellant denied any further symptoms or functional impairment.  With respect to activities of daily living, the appellant was noted to be able to brush his teeth, dress himself, shower, cook, walk, vacuum, drive a car, go grocery shopping, take out the trash cans, push the lawn mower, do gardening, and climb stairs.  Examination of the right knee revealed a scar on the anterior aspect of the knee.  It measured 2 cm. by 0 cm.  The scar was soft, at the level of the skin, nontender, blank with the skin, and less than 6 square inches in area.  There was no evidence of functional limitation, instability, limitation of motion, inflexibility, burn scar, hypopigmentation, hyperpigmentation, ulceration, drainage, discharge, adherence, tissue loss, keloid formation, skin breakdown, or abnormal texture.  The appellant was diagnosed with status post methicillin-resistant staphylococcus aureus infection, right knee, with cellulitis, requiring incision and drainage, with residual non-disfiguring scar.  The contracted physician stated that there were no functional limitations.

The appellant was afforded a VA examination for his scar in May 2013.  The appellant's claims file was reviewed.  The appellant was diagnosed with a residual scar on the right anterior knee.  Observation of the appellant revealed no other scars.  The scar was noted to be well-healed and the appellant had no complaints related to the scar.  The scar was not painful, nor was it unstable.  The scar was not due to a burn.  The scar was measured to be 1.5 by 0.3 cm.  The VA examiner stated that there were no superficial non-linear scars or deep non-linear scars present.  The scar was noted to not result in limitation of function.  The VA examiner stated that there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms associated with the scar.  The scar was noted to not impact the appellant's ability to work.

The appellant's scar does not warrant a compensable disability at any time during the period on appeal.  It is not deep and nonlinear.  It is not superficial, nonlinear, and 144 square inches (929 sq. cm.) or greater in area, and it is neither unstable nor painful.  Neither the appellant nor his representative has argued otherwise.  See Scott v. McDonald, 789 F.3d 1375.

Finally, the Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case for the anxiety disorder, scar, or shoulder disability.  The Board finds that the Veteran's symptoms of these disabilities, are contemplated by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).  

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record has raised the question of unemployability due to service-connected disability.  Therefore no further discussion of a TDIU is necessary.  



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an initial rating of 20 percent for status post right shoulder AC joint separation is granted.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.

Entitlement to an initial compensable rating of 30 percent for anxiety disorder, not otherwise specified, prior to May 13, 2013, is granted, subject to the regulations governing the disbursement of monetary benefits.

Entitlement to an initial compensable rating for scar on anterior right knee, secondary to incision and drainage of cellulitis, secondary to MRSA, is denied.


REMAND

As referenced above, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59  requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Although the Court did not extend its holding to upper extremity joints, it clearly included joints that are naturally weightbearing.  In the case currently before the Board, the Veteran has not been provided with examinations that comply with § 4.59 as explained in Correia.  A remand is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding VA treatment records.  

2.  Then, ensure that the appellant is scheduled for examinations of both knees, his thoracolumbar spine, and his right ankle, to determine all manifestations of and the severity of his left ankle, thoracolumbar spine, and both knees.  The claims file must be reviewed by the examiner(s) in conjunction with the examination(s).  In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner(s) must test and record the range of motion for both knees, the left ankle, the right ankle (opposite undamaged joint) and the thoracolumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If any examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Then, readjudicate the claims for higher ratings that are the subject of this Remand.  If any benefit sought is not granted in full, provide to the appellant and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


